Citation Nr: 0008827	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than 
August 20, 1996, for the initial grant of service connection 
for post-traumatic stress disorder (PTSD).  

2.  The propriety of the initial 30 percent evaluation 
assigned for the veteran's service-connected PTSD.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  This appeal arises from a September 1995 
rating decision of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  In February 1997, service 
connection for PTSD continued to be denied and a TDIU was 
also denied.  By rating decision of April 1998, service 
connection for PTSD was granted, with an evaluation of 
30 percent, effective August 20, 1996.  

In May 1997, the veteran filed a notice of disagreement (NOD) 
to the initial grant of 30 percent for the evaluation of PTSD 
and also to the continued denial of a TDIU.  

The claims for propriety of the initial 30 percent evaluation 
assigned for the veteran's service-connected PTSD and a TDIU 
are the subject of the remand decision below.  


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for PTSD on December 21, 1994.  

2.  By rating decision of September 1995, service connection 
for PTSD was denied.  The veteran was notified of the denial 
and of his appellate rights by letter from the RO in 
October 1995.  

3.  On August 20, 1996, the veteran asked that his letter be 
accepted as an application to reopen his claim for service 
connection for PTSD.  This letter was received within one 
year of the October 1995 notification of denial of PTSD; thus 
accepted in lieu of a NOD.  

4.  The first definitive diagnosis of PTSD was made while the 
veteran was hospitalized at a VA facility from November to 
December 1992.. 


CONCLUSION OF LAW

An effective date of December 21, 1994, is warranted for the 
grant of service connection for PTSD.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The veteran and his representative contend that the veteran 
should have been granted service connection for PTSD prior to 
the effective date of record.  It is maintained by the 
veteran that he initially sought service connection for PTSD 
via an informal claim filed in July 1994.  He believes that 
service connection for PTSD should have been granted 
effective that date.  

In July 1994, a claim for service connection was submitted to 
the RO.  The veteran indicated that he wished to apply for 
service connection and requested that an effective date be 
established.  He also noted that a formal claim would follow.  
He did not indicate what disability he was claiming.  

In October 1994, the RO wrote the veteran stating that he was 
rated 10 percent for gunshot wound scar of the right arm and 
noncompensable for malaria.  They asked him if he was 
requesting a reevaluation for one of these disabilities or if 
he was claiming service connection for other disabilities.  
The RO indicated he should advise them of his intentions.  

VA inpatient and outpatient treatment reports from 
November 1992 to August 1994 showed the veteran was treated 
for mental health reasons.  During a period of VA 
hospitalization from November 30, 1992 to December 9, 1992, 
initially a diagnosis of PTSD was ruled out.  However, during 
his hospitalization, PTSD was diagnosed, as refected on the 
discharge summary, and he was referred to the VA mental 
health and PTSD clinic.  

Thereafter, during a February 1993 psychiatric examination, a 
VA examiner indicated that it was impossible at that time to 
determine whether PTSD contributed to the veteran's mental 
health picture.  VA outpatient treatment records of 
October 1994 to November 1994 were obtained and associated 
with the claims folder.  None of the records reflected a 
diagnosis of PTSD.  

On December 21, 1994, the veteran stated that he wished to 
claim service connection for nervous condition and PTSD.  The 
veteran submitted hospitalization reports from Willard 
Psychiatric Center  dated in October 1975 and at the 
Rochester Psychiatric Center from December 1992 to 
January 1993.  Neither hospitalization presented a diagnosis 
of PTSD.   

By rating decision of September 1995, service connection for 
PTSD was denied.  The RO indicated that the evidence of 
record did not show a confirmed diagnosis of PTSD.  

In October 1995, the veteran was notified of the 
September 1995 denial of service connection for PTSD.  He was 
provided a copy of the rating decision and his appellate 
rights.  

VA outpatient treatment records of July 1994 to August 1996 
were associated with the claims folder.  These were treatment 
records for mental health related issues.  There were 
provisional diagnoses of PTSD, but no confirmed diagnosis of 
PTSD was made.  

In January 1997, the veteran underwent a VA general medical 
examination.  The pertinent diagnoses were affective disorder 
and alcoholism, to be evaluated by mental health.  

The veteran also underwent a VA PTSD examination in 
January 1997.  The diagnostic impression was that there was 
no significant psychopathology that could be detected during 
the examination.  It was noted that he did have a past 
psychiatric history suggestive of PTSD and mood disorder, 
namely bipolar disorder, as well as a psychotic disorder and 
a history of alcohol dependence.  It was also indicated that 
at the time of the examination, the veteran was on 
antipsychotic and antimanic medications that could be 
adequately treating his symptoms.  The positive response to 
the above cited medication could indicate the presence of a 
psychotic and a mood disorder, namely bipolar disorder.  
However, no definitive diagnosis of PTSD was made.  

By rating decision of February 1997, service connection for 
PTSD was denied.  The RO indicated that although the veteran 
had been seen in the PTSD clinic and underwent VA 
examinations, his diagnosis was of bipolar disorder and no 
diagnosis of PTSD had been made.  

In April 1997, the veteran submitted the Directory of Names 
for the Vietnam Veterans Memorial.  In May 1997, a copy of a 
letter the veteran sent to his sister in April 1969, 
informing her of the death of a few of his friends, was 
submitted on behalf of his claim.  Also submitted in 
May 1997, the veteran filed a NOD with the RO's decision to 
deny service connection for PTSD.  Attached to the NOD were 
VA outpatient treatment records of March 1997 to 
September 1997, relating specifically in March 1997, that it 
was more likely than not that the veteran's PTSD was 
referable to traumatic warzone experiences.  In April 1997, a 
diagnosis of PTSD, warzone related, was made.  In 
September 1997, the diagnostic impression was PTSD.  

In September 1997, the veteran underwent a VA psychiatric 
examination.  It was noted that he had been given diagnoses 
of bipolar disorder and PTSD.  The C-file was reviewed.  The 
diagnoses after examination were PTSD, chronic, moderate and 
bipolar type I disorder, depressed, in near remission.  It 
was also noted that he had chronic affective symptomatology.  
The examiner stated that the veteran did warrant a diagnosis 
of PTSD, with stressors relate to his service experience.  

By rating decision of April 1998, service connection for PTSD 
was granted with an evaluation of 30 percent effective 
August 20, 1996, the date determined by the RO as the date of 
claim.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on a claim reopened after final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 1991); 
38 C.F.R. § 3.400(q)(ii) (1999).  The law grants a period of 
one year from the date of the notice of the result of initial 
review or determination before initiating an appeal by filing 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991).  

In this case, the veteran indicated that he was applying for 
service connection in July 1994.  However, he did not state 
what disability he was applying for.  The RO asked him to 
define the basis of his claim in October 1994, however, he 
did not do this until December 21,  1994.  By rating decision 
of September 1995, service connection for PTSD was denied.  
In October 1995, the RO notified the veteran of the denial, 
provided him a copy of the rating decision which showed the 
evidence used and the reasons for the decision, and provided 
the veteran with his appellate rights.  The veteran had a 
period of one year from the date of the notice of the result 
of initial review before initiating an appeal by filing a 
NOD.  Therefore, he had until October 4, 1996 to file a NOD.  
On August 20, 1996, the veteran submitted a statement asking 
that it be considered a reopened claim for service connection 
for PTSD.  Since the veteran's claim was not finally 
adjudicated, and this letter was received prior to the 
October 4, 1996, it could be accepted in lieu of a NOD.  
Therefore, the veteran's claim was in effect still open by 
the filing of a NOD on August 20, 1996.  

As noted, the governing legal criteria provide that the 
effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1999).  

In this case, the initial definitive diagnosis of PTSD was 
made during a VA hospitalization from November to December 
1992.  The date of claim was December 21, 1994.  Thus, the 
later of the two dates was December 21, 1994.

Accordingly, the Board concludes that an effective date of 
December 21, 1994, is warranted for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  The effective date cannot be 
earlier than December 21, 1994, because that was the initial 
date of the veteran's claim for service connection, despite 
his contention that the initial date was July 1994, for the 
reasons set forth above.  


ORDER

Entitlement to an effective date of December 21, 1994, but no 
earlier, is warranted.  


REMAND

The veteran and his representative believe that the veteran's 
PTSD is more severe than the initial grant of 30 percent 
reflects.  They also believe that the veteran's service-
connected disabilities prevent him from obtaining and 
retaining substantially gainful employment.  

The Board initially notes that the veteran underwent a VA 
psychiatric examination in May 1999.  This examination report 
was sent to the Board without RO review.  Any pertinent 
evidence submitted by the appellant or representative which 
is accepted by the Board under governing regulatory 
provisions, must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived by the appellant or representative or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(a)(c) (1999).  
Since the additional evidence was received by the Board and 
no waiver of initial RO review has been received for this 
evidence, in writing, initial RO review is necessary.  

Further, the Board observes that in Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected disability.  The Court indicated that the 
distinction between an original rating and a claim for an 
increase is important in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in identifying the underlying NOD 
and whether VA has issued a SOC or SSOC.  The Court also 
discussed that t will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

In the instant case, the RO received the veteran's initial 
claim for service connection for PTSD in December 1994.  By 
rating decision of April 1998, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective August 1996.  He was notified of this determination 
in May 1998, and filed a NOD to the 30 percent rating in 
June 1998.  A SOC was issued by the RO in March 1999.  In 
May 1999, a statement in lieu of a substantive appeal (SA) 
was submitted to the RO.  Since this was the veteran's 
initial claim, he had not been awarded the maximum benefit 
allowable for PTSD and there was no correspondence from him 
indicating otherwise, his initial claim remains in 
controversy and this claim is not an increased evaluation 
claim which deals primarily with the present level of 
disability; (see Francisco), but an initial claim which must 
be remanded for consideration of a staged rating consistent 
with Fenderson.  In addition, the veteran's PTSD must be 
rated in light of the newly assigned effective date as set 
forth in the Board's decision above.  

Additionally, the Board notes that in rating the veteran's 
PTSD, the RO must be mindful that the rating criteria for 
psychiatric disorders was amended on November 7, 1996.  Thus, 
the RO should rate the disability level of the veteran's PTSD 
under the criteria in effect for PTSD prior to November 7, 
1996 (the old criteria) for the period of December 21, 1994 
to November 6, 1996 (that is, the new criteria should not be 
applied to evidence dated prior to November 7, 1996) and 
should rate the disability level of the veteran's PTSD under 
both the old and the amended versions of the rating code for 
the period from November 7, 1996 to the present time.  In 
rating the entire period, from August 20, 1996 to the present 
time, as noted, staged ratings should be considered.  

Finally, the Board notes that since the outcome of the issue 
of entitlement to a higher rating for PTSD may impact the 
claim for TDIU, that issue should be reviewed only after the 
completion of the aforementioned actions for the PTSD issue 
have been resolved.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain the names and 
addresses from the veteran of all medical 
care providers who treated him for PTSD 
since April 1998.  After securing the 
necessary release, the RO should obtain 
copies of these records.

2.  The RO should review all pertinent 
information currently in its possession 
which is not duplicative of records 
already associated with the file, 
specifically evidence submitted to the 
Board without RO waiver. When the 
requested development is complete, the RO 
should readjudicate the veteran's claim 
for a rating for PTSD, considering both 
the old and the new rating criteria and 
reviewing all of the veteran's 
psychiatric symptomatology which includes 
that which is due to PTSD or related 
thereto, then applying those criteria 
more favorable to the veteran.  The RO 
should reflect the old and new criteria 
in the SSOC and indicate which criteria 
most accurately reflects the veteran's 
symptomatology.  The RO should rate the 
disability level of the veteran's PTSD 
under the criteria in effect for PTSD 
prior to November 7, 1996 (the old 
criteria) for the period of December 21, 
1994 to November 6, 1996 (that is, the 
new criteria should not be applied to 
evidence dated prior to November 7, 1996) 
and should rate the disability level of 
the veteran's PTSD under both the old and 
the amended versions of the rating code 
for the period from November 7, 1996 to 
the present time.  The RO should only 
apply the new criteria only to the 
evidence of record dated after the new 
criteria were implemented, 
November 7, 1996.  Since this is also an 
evaluation of an initial rating instead 
of an increased rating, the RO should 
consider the holding in Fenderson and 
consider staged ratings for the veteran's 
service-connected PTSD.  If any action 
taken is adverse to the veteran, an SSOC 
should be issued.  The SSOC should 
contain a summary of any new evidence in 
the case relating to the issue on appeal, 
a summary of the applicable law and 
regulations, including the old and new 
schedular rating criteria, and an 
explanation of how such law and 
regulations affect the RO's decision.  
The SSOC should contain a discussion of 
the reasoning employed to determine the 
more favorable rating criteria.  The SSOC 
should also include an explanation of the 
applicability Fenderson to the instant 
claim.  The RO should notify the veteran 
that he may submit additional argument, 
evidence, or comment with respect to the 
evaluation of his PTSD under the new 
and/or the old schedular rating criteria 
and as to staged ratings.  After the 
veteran and his representative have been 
given an opportunity to respond to the 
SSOC, the claims folder should be 
returned to this Board for further 
appellate review, if in order.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to TDIU 
after the RO has completed the actions 
requested in paragraphs #1 and 2 of this 
REMAND.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 


- 7 -


